Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1685

                        ADEWALE ISIAKA OLAOYE,

                                Petitioner,

                                      v.

               ALBERTO GONZALES, ATTORNEY GENERAL,*

                                Respondent.


              ON PETITION FOR REVIEW OF A FINAL ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                                   Before

              Selya, Lynch, and Lipez, Circuit Judges.


     Joan O. Nwuli for petitioner.
     Peter D. Keisler, Assistant Attorney General, Ethan Kanter,
Senior Litigation Counsel, and Carol Barthel, Attorney, Tax
Division, on brief for respondent.



                           September 2, 2005



__________________
     * Alberto Gonzales was sworn in as United States Attorney
General on February 3, 2005.       We have therefore substituted
Attorney General Gonzales for John Ashcroft as the respondent. See
Fed. R. App. P. 43(c)(2).
          Per Curiam.   Petitioner Adewale Olaoye, a native and

citizen of Nigeria, petitions for review of a decision of the Board

of Immigration Appeals (BIA) affirming the denial by an Immigration

Judge (IJ) of his application for asylum or withholding of removal.

We deny the petition.

          On December 28, 2001, traveling under a false Belizean

passport, Olaoye arrived in the United States at the Miami airport,

ostensibly as a "transit without visa" en route from El Salvador to

the Bahamas, but with the real purpose of entering the United

States.   At the airport, he was detained by the Immigration and

Naturalization Service,1 which detained him pending investigation.

On January 3, 2002, the Service commenced removal proceedings.

However, the Service also determined that Olaoye had a credible

fear of persecution in Nigeria, and paroled him into the United

States to apply for asylum.     On May 14, 2002, Olaoye conceded

removability and applied for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).2

          On October 16, 2002, the IJ held a hearing at which

Olaoye testified as the sole witness. According to Olaoye, he fled


     1
      On March 1, 2003, well after the events and proceedings of
this case, the relevant functions of the Service were transferred
to the new Department of Homeland Security and reorganized into the
Bureau of Immigration and Customs Enforcement.
     2
      The Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85;
see also 8 U.S.C. § 1231 (implementing CAT); 8 C.F.R. § 208.16(c)
(same).

                               -2-
Nigeria, leaving his wife behind, after being attacked multiple

times by members of the secretive and powerful Ogboni cult, of

which his father had been a member.       The cult had sent him a death

threat letter that, despite its secretive nature, included a

signature, official stamp, return address, and "carbon copy" list.

After he was assaulted thrice (and his wife twice) by Ogboni cult

members, Olaoye fled (without his wife) by stowing away aboard a

Russian trans-Atlantic vessel.      Once the vessel was at sea, Olaoye

revealed himself to the captain -- an American -- and told him his

story.   The captain expressed sympathy and offered to let him off

on El Salvador's Gulf of Mexico coast.      He climbed off the ship in

knee-deep water "off the coast" of the city of San Salvador.      After

about half an hour, he found a sympathetic stranger who fed him,

sheltered him, and obtained for him, without compensation, a false

passport and plane ticket to the Bahamas.      The person who did these

favors is known to him only as "Juan."

            The IJ found Olaoye's testimony, "although consistent and

detailed,    to   be   incredible   and   implausible."     She   found

particularly unbelievable many of the details (which we have not

recited here) of events in Nigeria; the death threat letter with

return address;3 and the entirety of his story of how he left


     3
      The letter, as well as an official-looking document attesting
to his father's membership, bears the stamp "Ogboni Fraternity," a
possible reference to the Reformed Ogboni Fraternity, a non-secret
and perfectly legal civic organization that is distinct from the
secretive (and banned) Ogboni cult.

                                    -3-
Nigeria. On her own initiative, the IJ located and introduced into

the record a map of Central America, which shows that El Salvador

is on the Pacific Ocean, not the Gulf of Mexico, and at any rate

San Salvador is at least twenty miles inland.              Overall, the IJ

found Olaoye's testimony and supporting documents to be "doctored,

untrue, nonsensical, implausible and internally inconsistent."

Consequently,     she    denied    his     applications   for    asylum   and

withholding of removal, and furthermore found that he had knowingly

filed a frivolous application, which can result in a permanent ban

from entry into the United States.          See 8 U.S.C. § 1158(d)(6).

            On appeal, the BIA vacated the IJ's finding that Olaoye

had knowingly filed a frivolous application, but affirmed the

findings that Olaoye was not entitled to asylum or withholding of

removal.    It further found that he was not entitled to protection

under the CAT.4    Olaoye timely appealed the denial of asylum and

withholding of removal.

            Since the BIA's order adopted the IJ's decision and

findings with regard to the issues presented on appeal, we review

the IJ's decision as the adopted final agency determination.

Albathani    v.   INS,    318     F.3d     365,   373   (1st    Cir.   2003).



     4
      The IJ appears not to have adjudicated Olaoye's claim for
protection under the CAT. However, Olaoye does not argue that the
BIA erred in denying him such relief, and has thus waived any
challenge to the BIA's resolution of that claim. Chen v. Gonzales,
No. 04-2623, 2005 U.S. App. LEXIS 16908, at *3 n.3 (1st Cir. Aug.
12, 2005).

                                     -4-
"Determinations      of    eligibility       for   asylum    or    withholding

deportation    are       conclusive    'if     supported    by     reasonable,

substantial, and probative evidence on the record considered as a

whole.'"   Id. at 372 (quoting INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992)). "[T]he administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude to

the   contrary."     8    U.S.C.   §   1252(b)(4)(B).       This   deferential

standard means that "[t]o reverse the BIA finding we must find that

the evidence not only supports that conclusion, but compels it."

Elias-Zacarias, 502 U.S. at 481 n.1.

           In this case, the IJ's adverse credibility determination

is amply supported in the record and by the specific reasons stated

in her oral decision.         As the IJ explained, certain aspects of

Olaoye's story -- particularly the supposed death threat letter and

the story of how he reached the United States -- are implausible.

The IJ was entitled to conclude that, because Olaoye was not

credible in numerous parts of his story, he was not credible in any

of it.     Olaoye gives us no reason to doubt the IJ's adverse

credibility finding, and we certainly cannot say that the evidence

compels the conclusion that the IJ erred.

           The petition for review is denied.




                                       -5-